Title: To James Madison from James Monroe, 21 December 1818
From: Monroe, James
To: Madison, James


Dear Sir
Washington decr. 21. 1818
General King of the district of Maine in Massachusetts, being desirous, of making you a visit, I take much pleasure in promoting his wishes by giving him this introduction to you. His steady & firm attachment to the principles of our govt., & support of it, in the late war, by very meritorious services, are known to you. I hope that you derive no inconvenience from this severe attack of cold weather. With great respect & sincere regard yours
James Monroe
